DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 16, 2021 has been entered.
The terminal disclaimer filed regarding US 11,160,690 filed on December 16, 2021 as well as the IDS filed on December 23, 2021 are acknowledged.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Previous double patenting rejections regarding patent app. no. 15/587,908 (now US 11,160,690) are overcome due to filed terminal disclaimer and as such, those rejections are withdrawn. Therefore, there are no currently pending rejections of claims 1-8 and 13.
Applicant repeats the same arguments regarding that prior art rejections of claims 19 and 20 over Hammons, Dyer, and Hill that were addressed in the July 15, 2021 Response to Arguments. As such, the response to these arguments is repeated. Applicant’s arguments regarding claims 19 and 20 are not persuasive. Applicant argues that “the fact that a feature not otherwise found in primary references may b[e] “known” in other contexts is not a standard for obviousness” and that the feature must be “motivated.” Applicant further argues that nothing in Hill suggests that the reinforcement of a foam layer with a fibrous nonwoven layer is for reinforcing the structure for optimum/functional structural 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammons et al. (US 2010/0222759) in view of in view of Dyer et al. (US 5,387,207) and further in view of Hill et al. (US 2005/0266230).
Regarding claims 19 and 20, Hammons discloses a sanitary napkin (see Figs. 1, 10) comprising a liquid pervious topsheet 21 (see Fig. 1, para. 7, fluid goes through topsheet via apertures allowing for fluid travel via tufts 6, making topsheet pervious), a backsheet 202, and an absorbent core structure disposed between the topsheet and backsheet (see Figs. 1, 10) comprising a heterogeneous mass layer 6, 20 (see Figs. 1-3, 9, 10, para. 25) comprising a fibrous nonwoven layer (see para. 25).
Hammons does not specifically disclose this backsheet being liquid impervious, though Hammons discloses it is well known in the art to have a liquid impervious backsheet (see para. 3). It would have been obvious to a person having ordinary skill in the art at the time of effective filing to have the backsheet of Hammons be liquid impervious, as Hammons discloses this is well known and this would help stop bodily fluids from getting on the user’s clothing.
Hammons does not specifically disclose the heterogeneous mass layer open cell polyurethane or High Internal Phase Emulsion (HIPE) foam and a fibrous nonwoven layer, wherein fibers of the nonwoven layer have been driven into the layer comprising open cell foam so as to be vertically integrated with the layer comprising open cell foam or wherein the open cell foam comprises a plurality of foam pieces having fibers of the nonwoven layer present between them.
Dyer discloses an open cell foam HIPE foam for use in absorbent articles such as sanitary napkins (see col. 4, ll. 3-21), having the benefit of thinness (see col. 1, ll. 24-30) and excellent absorbency (see col. 4, ll. 3-21). Hill discloses a hydrophilic nonwoven web for an absorbent article (see Abstract, absorption applications) comprising fibers of the nonwoven layer have been driven into the layer comprising open cell foam so as to be vertically integrated with the layer comprising open cell foam (see Fig. 4, para. 41, 46, 47, fibrous nonwoven layer penetrates the foam layer, which would cause a vertical depth of the foam layer to be penetrated by the nonwoven layer), the open cell foam comprising a plurality of HIPE foam pieces having fibers of the nonwoven layer present between them (see Abstract, foam pieces alternative to foam layer, Fig. 3). It would have been obvious to a person having ordinary skill in the art at the time of invention to include open cell HIPE foam in the absorbent articles, as Dyer discloses this type of material having the benefit of thinness and excellent absorbency, and to have this foam incorporated into the nonwoven web such that fibers of the nonwoven layer have been driven into the layer comprising open cell foam so as to be vertically integrated with the layer comprising open cell foam pieces having fibers of the nonwoven layer present between them, Hill also disclosing this being well-known for use in an absorbent article and this structure allowing for the nonwoven web, disclosed as desirable by Hammons (see para. 25) but also the open cell HIPE foam, disclosed as desirable for its hydrophilic properties by Dyer.

Allowable Subject Matter
Claims 1-8 and 13 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  previous rejections are overcome by the terminal disclaimer filed regarding US 11,160,690 filed on December 16, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781